


Exhibit 10.37




SEVERANCE AGREEMENT




This Severance Agreement (the “Agreement”) is made and entered into as of
December 2, 2013 by and between CIRCOR International, Inc. (“CIRCOR” or
“Company”) and Rajeev Bhalla (the “Executive”).


WHEREAS, CIRCOR presently employs the Executive in which capacity the Executive
serves as Executive Vice President and Chief Financial Officer of the Company
and as an officer and/or director of other direct and indirect subsidiaries of
the Company; and
WHEREAS, the Company desires to provide severance compensation to the Executive
upon the occurrence of certain events; and
WHEREAS, in exchange for the severance compensation provided for under this
Agreement, Executive agrees to certain non-competition and non-solicitation
covenants as set forth herein,
NOW, THEREFORE, in consideration of the foregoing and the mutual promises of the
parties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive hereby covenant and agree with each other as follows:
1. Definitions. For purposes of the Agreement, the following terms shall have
the following meanings:
(a)“Base Salary” shall mean the Executive’s annual base salary.
(b)“Disability” shall mean, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been absent from his duties
with the Company on a full-time basis for 180 calendar days in the aggregate in
any twelve month period.
(c)“For Cause” shall mean: (i) conduct by Executive constituting a material act
of willful misconduct in connection with the performance of his duties,
including, without limitation, misappropriation of funds or property of the
Company or any of its affiliates other than the occasional, customary and de
minimis use of Company property for personal purposes; (ii) criminal or civil
conviction of Executive, a plea of nolo contendere by Executive or conduct by
Executive that would reasonably be expected to result in material injury to the
reputation of the Company if he were retained in his position with the Company,
including, without limitation, conviction of a felony involving moral turpitude;
(iii) continued, willful and deliberate non-performance by Executive of his
duties hereunder (other than by reason of Executive’s physical or mental
illness, incapacity or disability) which has continued for more than thirty (30)
days following written notice of such non-performance from the Board of
Directors of the Company (the “Board”); or (iv) a violation by Executive of the
Company’s employment policies which has continued following written notice of
such violation from the Board.
(d)“Good Reason” shall mean that Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events: (a) a material diminution or other material adverse change, not
consented to by Executive, in the nature or scope of Executive’s
responsibilities, authorities, powers, functions or duties; (b)  an involuntary
material reduction in Executive’s Base Salary except for across-the-board
reductions similarly affecting all or substantially all management employees;
(c) a material breach of this Agreement by the Company; or (d) a material change
in the geographic location at which the Executive provides services to the
Company.
“Good Reason Process” shall mean that (i) Executive reasonably determines in
good faith that a “Good Reason” event has occurred; (ii) Executive notifies the
Company in writing of the occurrence of the Good Reason event within 60 days of
such occurrence; (iii) Executive cooperates in good faith with the




--------------------------------------------------------------------------------




Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the condition; (iv) notwithstanding such efforts, the
Good Reason event continues to exist; and (v) the Executive terminates his
employment within 60 days after the end of the Cure Period. If the Company cures
the Good Reason event during the Cure Period, Good Reason shall be deemed not to
have occurred.
(e)“Target Bonus” shall mean the target bonus (ordinarily expressed as a
percentage of base salary) for the Executive under the Company’s annual
short-term bonus or other similar plan on account of performance against certain
goals for a given fiscal year.
2.Severance Payment.
(a)Termination by the Company For Cause, Death or Disability. Upon termination
of the Executive’s employment by the Company for Cause, death, or Disability,
the Company shall, through the Date of Termination (hereinafter defined), pay
Executive his accrued and unpaid Base Salary (including compensation for any
accrued vacation) at the rate in effect at the time Notice of Termination is
given. Thereafter, the Company shall have no further obligations to Executive
except as otherwise expressly provided under this Agreement or as required by
law, provided any such termination shall not adversely affect or alter
Executive’s rights under any employee benefit plan of the Company in which
Executive, at the Date of Termination, has a vested interest, unless otherwise
provided in such employee benefit plan or any agreement or other instrument
attendant thereto.
(b)Termination by the Executive other than for Good Reason. If Executive’s
employment is terminated by the Executive other than for Good Reason, then the
Company shall, through the Date of Termination, pay Executive his accrued and
unpaid Base Salary (including compensation for any accrued vacation) at the rate
in effect at the time Notice of Termination is given. Thereafter, the Company
shall have no further obligations to Executive except as otherwise expressly
provided under this Agreement, provided any such termination shall not adversely
affect or alter Executive’s rights under any employee benefit plan of the
Company in which Executive, at the Date of Termination, has a vested interest,
unless otherwise provided in such employee benefit plan or any agreement or
other instrument attendant thereto.
(c)Termination by the Company Other Than for Cause, Death or Disability or by
the Executive for Good Reason. If Executive’s employment is terminated (i) by
the Company other than For Cause or Executive’s death or Disability or (ii) by
the Executive for Good Reason, then the Company shall, through the Date of
Termination, pay Executive his accrued and unpaid Base Salary (including
compensation for any accrued vacation) at the rate in effect at the time Notice
of Termination is given and his accrued and unpaid incentive compensation, if
any. In addition, if the Executive signs a general release of claims in a form
and manner satisfactory to the Company (the “Release”) within 21 days of the
receipt of the Release and does not revoke such Release during the seven-day
revocation period:
(i)the Company shall pay Executive a lump sum payment equal to the Executive’s
current Base Salary plus Target Bonus in effect during the fiscal year in which
such termination occurs; and
(ii)as required by COBRA, Executive will be given the option to continue medical
and dental insurance for a period of up to eighteen (18) months from the
Termination Date or as otherwise provided by law under COBRA. If COBRA coverage
is elected, then the Company and Executive each will make payments directly to
the COBRA administrator for the cost of such coverage in accordance with their
same percentage contributions made toward medical and dental coverage
immediately prior to the Date of Termination for the first twelve (12) months
following the Termination Date after which time Executive shall be responsible
for paying the full premium for the remainder of the COBRA coverage period.
Executive’s eligibility for COBRA coverage (and therefore any obligation on the
part of the Company with respect to such coverage) shall cease on the earlier of
eighteen (18) months after the Date of Termination and such date as Executive
becomes eligible for medical/dental insurance under another group health
insurance plan (as defined by COBRA).




--------------------------------------------------------------------------------




(d)Termination Covered Under Executive Change of Control Agreement. If
Executive’s employment is terminated under circumstances that would afford
Executive certain rights under the Executive Change of Control Agreement
currently in effect between the Company and Executive (or any successor
agreement), the provisions of the Executive Change of Control Agreement shall
govern and this Agreement shall have no force and effect, it being intended that
the Executive Change of Control Agreement shall govern the rights and
obligations of the parties in the event of a termination covered under the
Executive Change of Control Agreement and this Agreement shall govern the rights
and obligations of the parties in the event of any other termination.
3.Notice of Termination. Any termination of Executive’s employment by the
Company or any such termination by Executive shall be communicated by written
Notice of Termination to the other party hereto. For purposes of this Agreement,
a “Notice of Termination” shall mean a notice that indicates the specific
termination provision in this Agreement relied upon.
4.Date of Termination. The “Date of Termination” shall be the date on which
Notice of Termination is provided by either party or such later date as may be
specified in such Notice of Termination.
5.Withholding. All payments made to the Executive under this Agreement shall be
net of any tax or other amounts required to be withheld by the Company under
applicable law.
6.No Mitigation. The Company agrees that, if the Executive’s employment by the
Company is terminated during the term of this Agreement, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to any provision of this
Agreement, including any payment under Section 2. Further, except as otherwise
provided herein, the amount of any payment provided for in this Agreement shall
not be reduced by any compensation earned by the Executive as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company or otherwise.
7.Non-Competition and Non-Solicitation Covenants; Confidentiality. In
consideration of the benefits afforded the Executive under the terms provided in
this Agreement, Executive agrees that
(a)during the term of Executive’s employment with the Company and for a period
of twelve (12) months thereafter, regardless of the reason for termination of
employment, Executive will not, directly or indirectly, as an owner, director,
principal, agent, officer, employee, partner, consultant, servant, or otherwise,
carry on, operate, manage, control, or become involved in any manner with any
business, operation, corporation, partnership, association, agency, or other
person or entity which is engaged in a business that is competitive with any of
the Company’s or its affiliates’ products which are produced by the Company or
its affiliates as of the date of Executive’s termination of employment with the
Company, in any area or territory in which the Company or any affiliate conducts
operations; provided, however, that the foregoing shall not prohibit Executive
from owning up to one percent (1%) of the outstanding stock of a publicly held
company engaged in the Fluid-Control Industry; and
(b)during the term of Executive’s employment with the Company and for a period
of twelve (12) months thereafter, regardless of the reason for termination of
employment, Executive will not directly or indirectly solicit or induce any
present or future employee of the Company or any affiliate to accept employment
with Executive or with any business, operation, corporation, partnership,
association, agency, or other person or entity with which Executive may be
associated, and Executive will not employ or cause any business, operation,
corporation, partnership, association, agency, or other person or entity with
which Executive may be associated to employ any present or future employee of
the Company or its affiliates without providing the Company with ten (10) days’
prior written notice of such proposed employment.
(c)in the course of Executive’s employment with the Company (and, if applicable,
its predecessors), Executive has been allowed to become, and will continue to be
allowed to become, acquainted with the Company’s business affairs, information,
trade secrets, and other matters which are of a proprietary or confidential
nature, including but not limited to the Company’s and its affiliates’ and
predecessors’ operations, business opportunities, price and cost information,
finance, customer information, business plans, various sales techniques,
manuals, letters, notebooks, procedures, reports,




--------------------------------------------------------------------------------




products, processes, services, and other confidential information and knowledge
(collectively the “Confidential Information”) concerning the Company’s and its
affiliates’ and predecessors’ business. The Company agrees to provide on an
ongoing basis such Confidential Information as the Company deems necessary or
desirable to aid Executive in the performance of his duties. Executive
understands and acknowledges that such Confidential Information is confidential,
and he agrees not to disclose such Confidential Information to anyone outside
the Company except to the extent that (i) Executive deems such disclosure or use
reasonably necessary or appropriate in connection with performing his duties on
behalf of the Company, (ii) Executive is required by order of a court of
competent jurisdiction (by subpoena or similar process) to disclose or discuss
any Confidential Information, provided that in such case, Executive shall
promptly inform the Company, as appropriate, of such event, shall cooperate with
the Company, as appropriate, in attempting to obtain a protective order or to
otherwise restrict such disclosure, and shall only disclose Confidential
Information to the minimum extent necessary to comply with any such court order;
(iii) such Confidential Information becomes generally known to and available for
use in the Company’s industry (the “Fluid-Control Industry”), other than as a
result of any action or inaction by Executive; or (iv) such information has been
rightfully received by a member of the Fluid-Control Industry or has been
published in a form generally available to the Fluid-Control Industry prior to
the date Executive proposes to disclose or use such information. Executive
further agrees that he will not during employment and/or at any time thereafter
use such Confidential Information in competing, directly or indirectly, with the
Company. At such time as Executive shall cease to be employed by the Company, he
will immediately turn over to the Company, all Confidential Information,
including papers, documents, writings, electronically stored information, other
property, and all copies of them provided to or created by him during the course
of his employment with the Company. The provisions of this Paragraph 7(c) shall
survive termination of this Agreement for any reason.
Should Executive violate any of the provisions of paragraphs 7(a) or (b), then
in addition to all other rights and remedies available to the Company at law or
in equity, the duration of this covenant shall automatically be extended for the
period of time from which Executive began such violation until he permanently
ceases such violation.
8.
Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified mail, return
receipt requested, postage prepaid, addressed as follows:

    
If to the Executive:


At Executive’s home address as shown in the Company’s personnel records;


If to the Company:


CIRCOR International, Inc.
30 Corporate Drive, Suite 200
Burlington, MA 01803
Attn:    President & CEO
Attn:    Vice President-Human Resources


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


9.
Successor to Company. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the





--------------------------------------------------------------------------------




Company would be required to perform it if no succession had taken place.
Failure of the Company to obtain an assumption of this Agreement at or prior to
the effectiveness of any succession shall be a breach of this Agreement and
shall constitute Good Reason if the Executive elects to terminate employment.
10.Amendment; Other Agreements. No provisions of this Agreement may be amended,
modified, or discharged unless such amendment, modification, or discharge is
agreed to in writing and signed by Executive and such officer of the Company as
may be specifically designated by the Board. No agreements or representations,
oral or otherwise, express or implied, unless specifically referred to herein,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement.
11.Governing Law. The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts (without regard to principles of conflicts of laws).
12.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
13.Arbitration; Other Disputes. In the event of any dispute or controversy
arising under or in connection with this Agreement, the parties shall first
promptly try in good faith to settle such dispute or controversy by mediation
under the applicable rules of the American Arbitration Association before
resorting to arbitration. In the event such dispute or controversy remains
unresolved in whole or in part for a period of 30 days after it arises, the
parties will settle any remaining dispute or controversy exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Notwithstanding the above,
the Company shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any continuation of any violation of
Section 7 of this Agreement. Furthermore, should a dispute occur concerning
Executive’s mental or physical capacity as described in Subparagraph 1(b) or
2(a), a doctor selected by Executive and a doctor selected by the Company shall
be entitled to examine Executive. If the opinion of the Company’s doctor and
Executive’s doctor conflict, the Company’s doctor and Executive’s doctor shall
together agree upon a third doctor, whose opinion shall be binding.
14.Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other party, and without such consent any
attempted transfer shall be null and void and of no effect. This Agreement shall
inure to the benefit of and be binding upon the Company and the Executive, their
respective successors, executors, administrators, heirs and permitted assigns.
In the event of the Executive’s death prior to the completion by the Company of
all payments due him under this Agreement, the Company shall continue such
payments to the Executive’s beneficiary designated in writing to the Company
prior to his death (or to his estate, if the Executive fails to make such
designation).
15.Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall reasonably cooperate with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while Executive was employed by the Company;
provided, however, that such cooperation shall not materially and adversely
affect Executive or expose Executive to an increased probability of civil or
criminal litigation. Executive’s cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During and after Executive’s
employment, Executive also shall cooperate fully with the Company in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Executive was employed by the Company. The Company shall
also provide Executive with compensation on an hourly basis (to be




--------------------------------------------------------------------------------




derived from the sum of his Base Salary and Target Bonus Opportunity) for
requested litigation and regulatory cooperation that occurs after his
termination of employment, and reimburse Executive for all costs and expenses
incurred in connection with his performance under this Paragraph 15, including,
but not limited to, reasonable attorneys’ fees and costs.
16.Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
17.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
18.Section 409A.
(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s “separation from service” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), the Company
determines that the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement would be considered
deferred compensation subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (A) six months and
one day after the Executive’s separation from service, or (B) the Executive’s
death.
(b)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
(c)The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).
(d)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.
CIRCOR INTERNATIONAL, INC.
By:    /s/ Scott A Buckhout    
Scott A. Buckhout
President & CEO
EXECUTIVE
/s/ Rajeev Bhalla    
Rajeev Bhalla




